                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION


TERRENCE SCALES,                         )
                                         )
     Petitioner,                         )
                                         )
v.                                       )           Cv. No. 18-2548
                                         )           Cr. No. 12-20218
UNITED STATES OF AMERICA,                )
                                         )
     Respondent.                         )


                                    ORDER


     Before the Court is Petitioner Terrence Scales’ pro se motion

seeking to vacate, set aside, or correct his sentence under 28

U.S.C. § 2255, filed on August 10, 2018.                (the “§ 2255 Motion”).

(ECF No. 1.)   Also before the Court is Scales’ Motion for Immediate

Relief,   filed    on   September   5,       2018.      (ECF   No.   5.)   Scales

challenges his sentence in Criminal Case No. 12-20218.

     For the following reasons, Scales’ motions are DENIED.

I.   Background

       On October 17, 2013, Scales pled guilty to being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g).                 (Cr.

ECF No. 39 at 50.) 1      At Scales’ sentencing on February 4, 2015,




      1 Unless otherwise noted, all pin cites for record citations are to the

“PageID” page number. Citations to (Cr. ECF ##) refer to the criminal case
United States v. Terrance Scales, No. 2:12-cr-20218 (W.D. Tenn.).
the Court found that Scales was an armed career criminal based on

four    prior   Tennessee    convictions:     a   2002   aggravated     burglary

conviction;       a   2002   criminal       attempt      aggravated     burglary

conviction; a 2003 aggravated burglary conviction; and a 2005

facilitation of first-degree murder conviction.               (ECF No. 82 at

140.)    The Court sentenced Scales to 180 months in custody.                (Id.

at 146.)    Scales did not appeal.

       Scales filed his § 2255 Motion on August 10, 2018, and his

Motion for Immediate Relief on September 5, 2018.                 (Cv. ECF Nos.

1, 5.)     Scales argues that he is entitled to resentencing under

United States v. Stitt, 860 F.3d 854 (6th Cir. 2017) (en banc),

and Johnson v. United States, 135 S. Ct. 2551 (2015).                      (Id.)

Scales contends that, based on Stitt and Johnson, his two prior

aggravated burglary convictions “are no longer considered violent

felonies    for   the   purpose    of   the   [Armed     Career   Criminal     Act

(“ACCA”)].” (ECF No. 5 at 19-20.)

II.    Analysis

       The en banc opinion of the Sixth Circuit in Stitt does not

help Scales. In United States v. Stitt, the Supreme Court reversed

the Sixth Circuit and held that Tennessee’s aggravated burglary

statute    qualifies    as   the   ACCA-enumerated        violent     felony   of

burglary.       139 S. Ct. 399, 407 (2018).           Scales’ two aggravated

burglary convictions are therefore violent felonies for purposes

of the ACCA.      Scales’ facilitation of first-degree murder is also

                                        2
a violent felony for purposes of the ACCA.                      See United States

v. Gloss, 661 F.3d 317, 318 (6th Cir. 2011) (holding, in a related

situation,     that   a    Tennessee       conviction     for    facilitation   of

aggravated robbery qualifies as a violent felony).                     Scales has

three prior violent felony convictions and is an armed career

criminal subject to an enhanced sentence under the ACCA.

       Scales’ reliance on Johnson is misplaced.                  In Johnson, the

Supreme Court held that the “residual clause” of the ACCA, 18

U.S.C. 924(e)(2)(B)(ii), was unconstitutionally vague. 135 S. Ct.

at 2557-58, 2563. Johnson does not apply here because Scales was

not sentenced under the ACCA residual clause.                     Scales’ Johnson

claim is also time-barred because it was filed more than a year

after the Supreme Court published Johnson.                See Pineda v. United

States, No. 1:16-CV-356-HSM, 2018 WL 5928363, at *3 (E.D. Tenn.

Nov. 13, 2018).

III. Appealability

       Twenty-eight U.S.C. § 2253(a) requires a district court to

evaluate the appealability of its decision denying a § 2255 motion

and to issue a certificate of appealability (“COA”) “only if the

applicant has made a substantial showing of the denial of a

constitutional right.”             28 U.S.C. § 2253(c)(2); see also Fed. R.

App.   P.   22(b).        No   §    2255   movant   may   appeal    without   this

certificate.



                                           3
       The COA must indicate the specific issue or issues that

satisfy the required showing.          28 U.S.C. §§ 2253(c)(2) & (3).         A

“substantial showing” is made when the movant demonstrates that

“reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve

encouragement to proceed further.”             Miller-El v. Cockrell, 537

U.S.   322,   336   (2003)    (internal    quotation     marks    and   citation

omitted); see also Henley v. Bell, 308 F. App’x 989, 990 (6th Cir.

2009) (per curiam).         A COA does not require a showing that the

appeal    will   succeed.      Miller-El,    537   U.S.   at     337;   Caldwell

v. Lewis, 414 F. App’x 809, 814-15 (6th Cir. 2011).              Courts should

not issue a COA as a matter of course.          Bradley v. Birkett, 156 F.

App’x 771, 773 (6th Cir. 2005).

       Scales is not entitled to relief under Stitt or Johnson.              He

cannot present a question of some substance about which reasonable

jurists    could    differ.      The   Court    DENIES    a    certificate   of

appealability.




                                       4
IV.   Conclusion

      For the foregoing reasons Scales’ motions are DENIED.



      So ordered this 26th day of February, 2019.



                                     /s/ Samuel H. Mays, Jr. ____
                                     SAMUEL H. MAYS, JR.
                                     UNITED STATES DISTRICT JUDGE




                                 5
